Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made and entered into effective
as of July 27, 2020 (the “Effective Date”) by and between Navidea
Biopharmaceuticals, Inc., a Delaware corporation (the “Company” or “Navidea”)
and Jed A Latkin (the “Executive”). The Company and Executive are hereinafter
sometimes collectively referred to as the “Parties.”

 

WHEREAS, the Company has offered to continue to employ Executive as its CEO, COO
and CFO, and the Executive desires to accept such continued employment; and

 

WHEREAS, the Parties wish to establish terms, covenants, and conditions for the
Executive’s continued employment with the Company through this Employment
Agreement (this “Agreement").

 

NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
Parties agree as follows:

 

1. Duties.  From and after the Effective Date, and based upon the terms and
conditions set forth herein, the Company agrees to employ the Executive and the
Executive agrees to be employed by the Company, as the Company’s CEO, COO and
CFO and in such additional executive level position or positions as shall be
assigned to him by the Company’s Board of Directors (the “Board”). While serving
in such executive level position or positions, the Executive shall report to, be
responsible to, and shall take direction from the Board. The Executive shall, if
requested, also serve as a member of Board or as an officer or director of any
affiliate of the Company for no additional compensation. During the Term (as
defined in Section 2 below), the Executive agrees to devote substantially all of
his working time to the position he holds with the Company and to faithfully,
industriously, and to the best of his ability, experience and talent, perform
the duties that are assigned to him. The Executive shall also observe and abide
by the reasonable corporate policies and decisions of the Company in all
business matters.       The Executive represents and warrants to the Company
that Exhibit A attached hereto sets forth a true and complete list of (a) all
offices, directorships and other positions held by the Executive in corporations
and firms other than the Company and its subsidiaries, and (b) any investment or
ownership interest in any corporation or firm other than the Company
beneficially owned by the Executive (excluding investments in life insurance
policies, bank deposits, publicly traded securities that are less than five
percent (5%) of their class and real estate). The Executive will promptly notify
the Board of any additional positions undertaken or investments made by the
Executive during the Term if they are of a type which, if they had existed on
the date hereof, should have been listed on Exhibit A hereto. As long as the
Executive’s other positions or investments in other firms do not create a
conflict of interest, violate the Executive’s obligations under Section 6 below
or cause the Executive to neglect his duties hereunder, such activities and
positions shall not be deemed to be a breach of this Agreement.    

2.

Term of this Agreement. Subject to Section 4 hereof, the Company shall continue
to employ Executive, and Executive accepts continued employment with the
Company, upon the terms and subject to the conditions set forth in this
Agreement, for the period beginning on the Effective Date and ending on the date
of termination of the Executive’s employment as determined in paragraph (j) of
Section 4 of this Agreement (the “Term”).

    3. Compensation. During the Term, the Company shall pay, and the Executive
agrees to accept as full consideration for the services to be rendered by the
Executive hereunder, compensation consisting of the following:

 

 

A.

Salary. The Company shall pay the Executive a salary of $490,000 per year (the
“Base Salary”) payable in regular installments in accordance with the Company’s
normal payroll practices, which the Parties agree shall fully satisfy any merit
adjustment otherwise due to the Executive for the 2020 calendar year. During the
Term, the Base Salary shall be reviewed by the Board at such time as the
salaries of other senior executives of the Company are reviewed generally. The
Base Salary shall not be reduced other than in connection with an
across-the-board salary reduction which applies in a comparable manner to other
senior executives of the Company. If so increased or reduced, then such adjusted
salary will thereafter be the Base Salary for all purposes under this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

  B. Bonus. For each complete calendar year of the Term, the Executive shall
have the opportunity to earn an annual bonus (the “Annual Bonus”) of up to 75%
of Base Salary (the “Target Bonus Amount”), as in effect at the beginning of the
applicable calendar year during the Term, based on achievement of annual target
performance goals established by the Committee; provided, however, in the event
the market capitalization of the Company at the end of any calendar year during
the Term is at least $250,000,000, then the Committee may at its sole discretion
increase the Annual Bonus opportunity. The Committee will, on an annual basis,
review the performance of the Company and of the Executive in relation to the
target performance goals and will pay such Annual Bonus, as it deems
appropriate, in its discretion, to the Executive based upon such review. Any
bonus earned in any calendar year will be paid on a date designated by the Board
in its sole discretion in the year following the year such bonus is earned. In
order to be eligible to receive an Annual Bonus, the Executive must be employed
by the Company on the last day of the applicable calendar year with respect to
which the Annual Bonus is to be paid.         C. Benefits. During the Term, the
Executive will receive such employee benefits as are generally available to all
executives and officers of the Company.         D. Vacation. The Executive shall
be entitled to twenty-five (25) days of vacation during each calendar year
(prorated for partial years) during the Term, in accordance with the Company's
vacation policies, as in effect from time to time.         E. Expenses. The
Company shall reimburse the Executive for all reasonable out-of-pocket expenses
incurred by him in the performance of his duties hereunder, including expenses
for travel, entertainment and similar items, promptly after the presentation by
the Executive, from time-to-time, of an itemized account of such expenses.      
  F. Clawback Policy. The Executive acknowledges that, notwithstanding any
provision of this Agreement to the contrary, any incentive compensation or
performance-based compensation paid or payable to the Executive hereunder shall
be subject to repayment or recoupment obligations arising under applicable law
or the Company’s clawback policy as in effect from time to time.         G.
Stock Option. Effective on the date that the Company files its Form 10-Q for the
quarter ending June 30, 2020 (the “Date of Grant”), the Executive shall be
granted (i) an option to purchase 100,000 shares of the Company’s common stock
(the “Stock Option”), and (ii) a restricted stock award covering 50,000 shares
of the Company’s common stock (the “Restricted Shares”), in each case on and
subject to the terms of the Navidea Biopharmaceuticals, Inc. 2014 Stock
Incentive Plan (the “Equity Plan”) and the Company’s standard form of award
agreement to be executed by the Executive (it being understood that such grants
shall be conditioned upon the execution of such award agreement). The Stock
Option shall have an exercise price per share equal to the closing price of the
underlying option shares on the Date of Grant. Each of the Stock Option and the
Restricted Shares shall vest in equal annual installments on the first three
anniversaries of July 1, 2020, subject to the Executive’s continued employment.

 

-2-

--------------------------------------------------------------------------------

 

 

4.  Termination.

 

  A. For Cause.  The Company may terminate the employment of the Executive “for
cause.” Termination “for cause” shall be defined as a termination by the Company
of the employment of the Executive occasioned by:             i. the failure by
the Executive to cure a willful breach of a material duty imposed on the
Executive under this Agreement or any other written agreement between Executive
and the Company within 15 days after written notice thereof by the Company;    
ii. the continuation by the Executive after written notice by the Company of a
willful and continued neglect of a duty imposed on the Executive under this
Agreement;     iii. acts by Executive of fraud, embezzlement, theft or other
material dishonesty directed against Navidea;     iv. the Executive is formally
charged with a felony (other than a traffic offense), or a crime involving moral
turpitude, that in the reasonable good faith judgment of the Board, results in
material damage to the Company or its reputation, or would materially interfere
with the performance of Executive’s obligations under this Agreement;     v. any
condition which either results from the Executive’s substantial dependence, as
reasonably determined in good faith by the Board, on alcohol, or on any narcotic
drug or other controlled or illegal substance; or     vi. neglect or dereliction
of duties by the Executive or failure to rectify specific performance
deficiencies identified by the Company in writing in a performance review within
sixty (60) days.             In the event of termination by the Company “for
cause,” all salary, benefits and other payments shall cease at the time of
termination, and the Company shall have no further obligations to the Executive.

  

  B. Resignation. If the Executive resigns for any reason (other than Good
Reason (as defined in paragraph F of this Section 4 below)), all salary,
benefits and other payments (except as otherwise provided in paragraph E of this
Section 4) shall cease at the time such resignation becomes effective. At the
time of any such resignation, the Company shall pay the Executive the value of
any accrued but unused vacation time, and the amount of all accrued but
previously unpaid Base Salary through the date of such termination. The Company
shall promptly reimburse the Executive for the amount of any expenses incurred
prior to such termination by the Executive as required under paragraph E of
Section 3 above. The Company shall also pay to the Executive the amount of the
Annual Bonus, if any, that has been earned by the Executive for a completed
fiscal year or other measuring period preceding the date of termination, but has
not yet been paid to the Executive (to be paid at a time the Company pays
bonuses to other senior executives of the Company for that completed fiscal year
or other measuring period).         C. Disability, Death. The Company may
terminate the employment of the Executive if the Executive has been unable to
perform his duties hereunder or a similar job for a continuous period of six (6)
months due to a physical or mental condition that, in the opinion of a licensed
physician, will be of indefinite duration or is without a reasonable probability
of recovery for a period of at least six (6) months. The Executive agrees to
submit to an examination by a licensed physician of his choice in order to
obtain such opinion, at the request of the Company, made after the Executive has
been absent from his place of employment for at least six (6) months. The
Company shall pay for any requested examination. However, this provision does
not abrogate either the Company’s or the Executive’s rights and obligations
pursuant to the Family and Medical Leave Act of 1993, and a termination of
employment under this paragraph C shall not be deemed to be a termination “for
cause.”

 

-3-

--------------------------------------------------------------------------------

 

 

    If during the Term, the Executive dies or the Executive’s employment is
terminated because of the Executive’s disability, all salary, benefits and other
payments shall cease at the time of death or termination due to disability,
provided, however, that the Company shall pay such other amounts or provide such
other benefits required to be paid or provided to the Executive or the
Executive's estate under any plan, program, policy, practice, contract, or
arrangement in which the Executive or the Executive's estate is eligible to
receive such payments or benefits from the Company, for twelve (12) months after
such death or termination on the same terms and conditions (including cost) as
were applicable before such death or termination. In addition, for the first six
(6) months of any disability, as defined under Section 409A of the Internal
Revenue Code of 1986, as amended, and any guidance thereunder, that results in
the Executive being unable to perform any gainful activity, the Company shall
pay to the Executive the difference, if any, between any cash benefits received
by the Executive from a Company-sponsored disability insurance policy and the
Executive’s salary hereunder in accordance with paragraph A of Section 3 above.
At the time of any such termination, the Company shall pay the Executive or
Executive’s estate, the value of any accrued but unused vacation time, and the
amount of all accrued but previously unpaid Base Salary through the date of such
termination. The Company shall promptly reimburse the Executive or Executive’s
estate for the amount of any expenses incurred prior to such termination by the
Executive as required under paragraph E of Section 3 above. The Company shall
also pay to the Executive or Executive’s estate the amount of the Annual Bonus,
if any, that has been earned by the Executive for a completed fiscal year or
other measuring period preceding the date of termination, but has not yet been
paid to the Executive (to be paid at a time the Company pays bonuses to other
senior executives of the Company for that completed fiscal year or other
measuring period).           Notwithstanding the foregoing, if the Company
reasonably determines that any of the benefits described in this paragraph C may
not be exempt from federal income tax, then for a period of six (6) months after
the date of the Executive’s termination, the Executive shall pay to the Company
an amount equal to the stated taxable cost of such coverages. After the
expiration of the six-month period, the Executive or Executive’s estate shall
receive from the Company a reimbursement of the amounts paid by the Executive.  
      D. Termination Without Cause or by Executive for Good Reason. A
termination “without cause” is a termination of the employment of the Executive
by the Company that is not “for cause” and not occasioned by the resignation,
death or disability of the Executive. If the Executive’s employment is
terminated by the Company without cause or by the Executive for Good Reason, the
Company shall, at the time of such termination, pay to the Executive the
severance payment provided in paragraph E of this Section 4 together with the
value of any accrued but unused vacation time and the amount of all accrued but
previously unpaid Base Salary through the date of such termination. The Company
shall promptly reimburse the Executive for the amount of any expenses incurred
prior to such termination by the Executive as required under paragraph E of
Section 3. The Company shall also pay to the Executive the amount of the Annual
Bonus, if any, that has been earned by the Executive for a completed fiscal year
or other measuring period preceding the date of termination, but has not yet
been paid to the Executive (to be paid at a time the Company pays bonuses to
other senior executives of the Company for that completed fiscal year or other
measuring period).           If the Company terminates the employment of the
Executive because it has ceased to do business or substantially completed the
liquidation of its assets or because it has relocated to another city and the
Executive has decided not to relocate also, such termination of employment shall
be deemed to be without cause.         E. Severance.   If the employment of the
Executive terminates under paragraph D of this Section 4, then, subject to
Executive’s execution and non-revocation of a general release in favor of the
Company, its affiliates and their current and former officers, directors and
employees, in form reasonably satisfactory to the Company (the “Release”), the
Executive shall be paid, as severance, (i) continued Base Salary, as in effect
at the time of such termination, during the Severance Period, payable in regular
installments in accordance with the Company’s normal payroll practices as they
may exist from time to time, with the installments that otherwise would be paid
prior to the first payroll date following the date the Release becomes effective
and irrevocable in accordance with its terms being paid (without interest) on
such payroll date in a lump sum and the remaining installments being paid as
otherwise scheduled assuming payments had begun immediately after the date of
termination; and (ii) the unpaid Annual Bonus, if any earned for the year in
which the termination occurs, prorated to the date of the Executive’s
termination of employment, to be paid at a time the Company pays bonuses to
other senior executives of the Company. In addition, following termination all
unvested stock options and restricted shares held by the Executive shall vest
immediately, and any vested stock options shall remain exercisable for the
Severance Period (but not beyond the original 10-year term). For purposes of
this Agreement, “Severance Period” means the period of time commencing
immediately after Executive’s separation of service from the Company through the
date that is twelve (12) months following such separation date, plus an
additional two (2) months for every fully completed year of Executive’s service
to the Company.

 

-4-

--------------------------------------------------------------------------------

 

 

  F.  Change of Control Severance. In addition to the rights of the Executive
under the Company’s employee benefit plans (paragraph C of Section 3 above) but
in lieu of any severance payment under paragraph E of this Section 4 above, if
there is a Change in Control of the Company (as defined below) during the Term
and within six (6) months thereafter the employment of the Executive is
concurrently or subsequently terminated (i) by the Company without cause, or
(ii) by the resignation of the Executive because he has reasonably determined in
good faith that his titles, authorities, responsibilities as CEO, salary (except
as permitted under paragraph A of Section 3 above), bonus opportunities or
benefits have been materially diminished, that a material adverse change in his
working conditions as CEO has occurred, or the Company has breached this
Agreement (clause (ii) of the first paragraph of this Section 4(F) shall mean
“Good Reason”); provided that the reduction or change of the Executive’s title,
authorities, responsibilities or working conditions related to removal of the
Executive as COO, CFO or both shall not constitute Good Reason, the Company
shall pay the Executive, as a severance payment, at the time of such
termination, and subject to the Executive signing a Release, (A) continued Base
Salary, as in effect at the time of such termination, during the Severance
Period, payable in regular installments in accordance with the Company’s normal
payroll practices as they may exist from time to time, with the installments
that otherwise would be paid prior to the first payroll date following the date
the Release becomes effective and irrevocable in accordance with its terms being
paid (without interest) on such payroll date in a lump sum and the remaining
installments being paid as otherwise scheduled assuming payments had begun
immediately after the date of termination, (B) a bonus equal to (x) one (1) year
of Base Salary (as in effect on the date of termination) plus an additional two
months of Base Salary for every fully completed year of Executive’s service to
the Company, and (y) one (1) year of the Target Bonus Amount in effect on the
date of termination plus an additional two months of prorated Target Bonus
Amount for every fully completed year of Executive’s service to the Company, in
each case payable in equal bi-monthly installments during the Severance Period,
with the installments that otherwise would be paid prior to the first payroll
date following the date the Release becomes effective and irrevocable in
accordance with its terms being paid (without interest) on such payroll date in
a lump sum and the remaining installments being paid as otherwise scheduled
assuming payments had begun immediately after the date of termination, (C) in
addition to (B), the unpaid Annual Bonus, if any, earned for the year in which
the termination occurs, prorated to the date of termination of Executive’s
employment, to be paid at the time the Company pays bonuses to other senior
executives of the Company and (D) all unvested stock options and restricted
shares held by the Executive shall vest immediately, and any vested stock
options shall remain exercisable for the Severance Period (but not beyond the
original 10-year term). The Company shall promptly reimburse the Executive for
the amount of any expenses incurred prior to such termination of the Executive
as required under paragraph E of Section 3 above. The Company shall also pay to
the Executive the amount of the Annual Bonus, if any, that has been earned by
the Executive for a completed fiscal year or other measuring period preceding
the date of termination, but has not yet been paid to the Executive (to be paid
at a time the Company pays bonuses to other senior executives of the Company for
that completed fiscal year or other measuring period). Notwithstanding the
foregoing, before the Executive may resign pursuant to clause (iii) of this
paragraph, the Executive shall deliver to the Company a written notice of the
Executive’s intent to terminate his employment thereunder, and the Company shall
have been given a reasonable opportunity to cure any such act, omission or
condition within thirty (30) days after the Company’s receipt of such notice.

 

-5-

--------------------------------------------------------------------------------

 

 

    For the purpose of this Agreement, a Change in Control of the Company has
occurred when: (a) any person (defined for the purposes of this paragraph F to
mean any person within the meaning of Section 13(d) of the Exchange Act), other
than Navidea, an employee benefit plan created by its Board of Directors for the
benefit of its employees, or a participant in a transaction approved by its
Board for the principal purpose of raising additional capital, either directly
or indirectly, or an Affiliate of such participant, acquires beneficial
ownership (determined under Rule 13d-3 of the regulations promulgated under
Section 13(d) of the Exchange Act) of securities issued by Navidea having thirty
percent (30%) or more of the voting power of all the voting securities issued by
Navidea in the election of directors at the next meeting of the holders of
voting securities to be held for such purpose; (b) a majority of the directors
elected at any meeting of the holders of voting securities of Navidea are
persons who were not nominated for such election by the Board or a duly
constituted committee of the Board having authority in such matters; (c) the
stockholders of Navidea approve a merger or consolidation of Navidea with
another person other than a merger or consolidation in which the holders of
Navidea’s voting securities issued and outstanding immediately before such
merger or consolidation continue to hold voting securities in the surviving or
resulting corporation (in the same relative proportions to each other as existed
before such event) comprising eighty percent (80%) or more of the voting power
for all purposes of the surviving or resulting corporation; or (d) the
stockholders of Navidea approve a transfer of substantially all of the assets of
Navidea to another person other than: (i) a transfer to a transferee, eighty
percent (80%) or more of the voting power of which is owned or controlled by
Navidea or by the holders of Navidea’s voting securities issued and outstanding
immediately before such transfer in the same relative proportions to each other
as existed before such event, or (ii) a transfer following which Navidea
continues the operation of one or more lines of business that were operated by
Navidea prior to the transfer, and a class of Navidea’s common stock remains
registered under Section 12 of the Exchange Act.         G. Benefit and Stock
Plans. Except as specifically set forth herein, in the event that a benefit
plan, equity plan or award agreement which covers the Executive has specific
provisions concerning termination of employment, or the death or disability of
an employee (e.g., life insurance or disability insurance), then such benefit
plan, equity plan or award agreement shall control the disposition of the
benefits or awards thereunder.         H. Resignation of All Other Positions.
Upon termination of the Executive's employment hereunder for any reason, the
Executive shall be deemed to have resigned from all positions that the Executive
holds as an officer or member of the Board (and any committee thereof) of the
Company or any of its affiliates.         I. Cooperation. The Parties agree that
certain matters in which the Executive will be involved during the Term may
necessitate the Executive's cooperation following termination of his employment.
Accordingly, following the termination of the Executive's employment for any
reason, to the extent reasonably requested by the Board, the Executive shall
cooperate with the Company in connection with matters arising out of the
Executive's service to the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of the Executive's other activities.
The Company shall reimburse the Executive for reasonable expenses incurred in
connection with such cooperation and, to the extent that the Executive is
required to spend substantial time on such matters, the Company shall compensate
the Executive at an hourly rate based on the Executive's Base Salary on the date
of termination.

 

-6-

--------------------------------------------------------------------------------

 

 

  J. Date of Termination. The date of termination of the Executive’s employment
with the Company shall be: (i) if the Executive’s employment terminates on
account of Executive’s death, the date of Executive’s death; (ii) if the
Executive’s employment is terminated by the Company on account of Executive’s
disability, the date the notice of termination is given to the Executive in
accordance with Section 17 of this Agreement; (iii) if the Company terminates
the Executive’s employment with or without Cause (and other than for death or
disability), the date the notice of termination is given to the Executive in
accordance with Section 17 of this Agreement; (iv) if the Executive terminates
his employment for Good Reason, the date the notice of termination is given to
the Company in accordance with Section 17 of this Agreement or such later date
specified therein within 90 calendar days after such notice is provided; and if
the Executive terminates his employment without Good Reason, the 90th calendar
day following the date on which the notice of termination is given to the
Company in accordance with Section 17 of this Agreement, provided that the
Company may elect to waive all or any part of the 90-day notice period, and, if
the Company so elects, the Company will continue to pay the Executive his Base
Salary for portion of the notice period so waived.

 

5.  Proprietary Information Agreement. The Executive has executed a Proprietary
Information Agreement as a condition of employment with the Company. The
Proprietary Information Agreement shall not be limited by this Agreement in any
manner, and the Executive shall act in accordance with the provisions of the
Proprietary Information Agreement at all times during the Term. Nothing
contained in this Agreement or the Proprietary Information Agreement limits the
Executive’s ability to file a charge or complaint with any federal, state or
local governmental agency or commission (a “Government Agency”). In addition,
nothing in this Agreement or the Proprietary Information Agreement or any other
Company agreement, policy, practice, procedure, directive or instruction shall
prohibit the Executive from reporting possible violations of federal, state or
local laws or regulations to any Government Agency or making other disclosures
that are protected under the whistleblower provisions of federal, state or local
laws or regulations. The Executive does not need prior authorization of any kind
to make any such reports or disclosures and the Executive is not required to
notify the Company that the Executive has made such reports or disclosures.
Nothing in this this Agreement or the Proprietary Information Agreement limits
any right the Executive may have to receive a whistleblower award or bounty for
information provided to the Securities and Exchange Commission or other
Government Agency.     6.  Non-Competition. Executive agrees that for so long as
he is employed by the Company under this Agreement and for one (1) year
thereafter, the Executive will not:

 

  A. enter into the employ of or render any services to any person, firm, or
corporation, which is engaged, in any part, in a Competitive Business (as
defined below);         B.  engage in any directly Competitive Business for his
own account;         C. become associated with or interested in through
retention or by employment any Competitive Business as an individual, partner,
shareholder, creditor, director, officer, principal, agent, employee, trustee,
consultant, advisor, or in any other relationship or capacity; or         D.
solicit, interfere with, or endeavor to entice away from the Company, any of its
customers, strategic partners, or sources of supply.         Nothing in this
Agreement shall preclude the Executive from taking employment in the banking or
related financial services industries nor from investing his personal assets in
the securities or any Competitive Business if such securities are traded on a
national stock exchange or in the over-the-counter market and if such investment
does not result in his beneficially owning, at any time, more than one percent
(1%) of the publicly-traded equity securities of such Competitive Business.
“Competitive Business” for purposes of this Agreement shall mean any business or
enterprise:

 

-7-

--------------------------------------------------------------------------------

 

 

 

a.

which is engaged in the development, commercialization or distribution of
systems for use in detection, diagnosis or treatment of cancer, inflammatory or
immune-related diseases, including without limitation the development,
commercialization or distribution of radiopharmaceuticals for such purposes, or

        b. which reasonably could be understood to be competitive in the
relevant market with products and/or systems described in clause a above, or    
    c. in which the Company engages in during the Term pursuant to a
determination of the Board and from which the Company derives a material amount
of revenue or in which the Company has made a material capital investment.      
  The covenant set forth in this Section 6 shall terminate immediately upon the
substantial completion of the liquidation of assets of the Company or the
termination of the employment of the Executive by the Company without cause.

 

7.  Arbitration. Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Newark, New Jersey
in accordance with the non-union employment arbitration rules of the American
Arbitration Association (“AAA”) then in effect. If specific non-union employment
dispute rules are not in effect, then AAA commercial arbitration rules shall
govern the dispute. If the amount claimed exceeds $500,000, the arbitration
shall be before a panel of three arbitrators. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall indemnify
the Executive against and hold him harmless from any attorney’s fees, court
costs and other expenses incurred by the Executive in connection with the
preparation, commencement, prosecution, defense, or enforcement of any
arbitration, award, confirmation or judgment in order to assert or defend any
right or obtain any payment under paragraphs C, D, E or F of Section 4 above or
under this sentence; without regard to the success of the Executive or his
attorney in any such arbitration or proceeding.     8.  Attorneys’ Fees and
Expenses. Except as otherwise provided in Section 7, in the event that any
action, suit, or other legal or equitable proceeding is brought by either party
to enforce the provisions of this Agreement, or to obtain money damages for the
breach thereof, then the party which substantially prevails in such action
(whether by judgment or settlement) shall be entitled to recover from the other
party all reasonable expenses of such litigation (including any appeals),
including, but not limited to, reasonable attorneys' fees and disbursements.

 

9.

Governing Law. The Agreement shall be governed by and construed in accordance
with the laws of the State of Ohio without regard to its conflicts of laws
principles.

 

10.

Jurisdiction; Service of Process. Except as otherwise provided in Section 7, any
action or proceeding arising out of or relating to this Agreement shall be
brought exclusively in the state or federal courts located in New York, New York
and each of the Parties irrevocably submits to the jurisdiction of each such
court in any such action or proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the action or proceeding shall be heard and determined only in any
such court and agrees not to bring any action or proceeding arising out of or
relating to this Agreement in any other court. The Parties agree that either or
both of them may file a copy of this Section with any court as written evidence
of the knowing, voluntary and bargained agreement between the Parties
irrevocably to waive any objections to venue or to convenience of forum. Process
in any action or proceeding referred to in the first sentence of this section
may be served on any party anywhere in the world

 

11.

Waiver of Jury Trial. THE PARTIES HEREBY UNCONDITIONALLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING DIRECTLY OR
INDIRECTLY OUT OF, RELATED TO, OR IN ANY WAY CONNECTED WITH THE PERFORMANCE OR
BREACH OF THIS AGREEMENT, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
BETWEEN THEM. The scope of this waiver is intended to be all encompassing of any
and all disputes that may be filed in any court or other tribunal (including,
without limitation, contract claims, tort claims, breach of duty claims, and all
other common law and statutory claims). THIS WAIVER IS IRREVOCABLE, MEANING THAT
IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING, AND THE WAIVER SHALL APPLY
TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS TO THIS
AGREEMENT AND RELATED DOCUMENTS. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

 

-8-

--------------------------------------------------------------------------------

 

 

12.

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of the Agreement, which shall remain in full force and effect.

 

13.

Compliance with Section 409A of the Internal Revenue Code. It is intended that
this Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and any guidance thereunder (“Section 409A”). If, when the Executive's
employment with the Company terminates, the Executive is a "specified employee"
as defined in Section 409A(a)(1)(B)(i), and if any payments under this
Agreement, including payments under Section 4, will result in additional tax or
interest to the Executive under Section 409A(a)(1)(B) ("Section 409A
Penalties"), then despite any provision of this Agreement to the contrary, the
Executive will not be entitled to payments until the earliest of (a) the date
that is at least six months after termination of the Executive's employment for
reasons other than the Executive's death, (b) the date of the Executive's death,
or (c) any earlier date that does not result in Section 409A Penalties to the
Executive. As soon as practicable after the end of the period during which
payments are delayed under this provision, the entire amount of the delayed
payments shall be paid to the Executive in a lump sum. Additionally, if any
provision of this Agreement would subject the Executive to Section 409A
Penalties, the Company will apply such provision in a manner consistent with
Section 409A during any period in which an arrangement is permitted to comply
operationally with Section 409A and before a formal amendment to this Agreement
is required. For purposes of this Agreement, any reference to the Executive's
termination of employment will mean that the Executive has incurred a
"separation from service" under Section 409A. No payments to be made under this
Agreement may be accelerated or deferred except as specifically permitted under
Section 409A. Any payments that qualify for the “short-term deferral” exception
or another exception under Section 409A of the Code shall be paid under the
applicable exception. Each payment of compensation under this Agreement shall be
treated as a separate payment of compensation for purposes of Section 409A. To
the extent that any reimbursements provided under this Agreement constitute
deferred compensation subject to Section 409A, such amounts shall be paid or
reimbursed to the Executive promptly, but in no event later than December 31 of
the year following the year in which the expense is incurred. The amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and the Executive’s right to such payments or reimbursement shall
not be subject to liquidation or exchange for any other benefit. Notwithstanding
any other provision of this Agreement to the contrary, but only to the extent
necessary to comply with Section 409A, if the period in which the Release
required by Section 4(F) or (G) of this Agreement must be provided and become
effective and irrevocable in accordance with its terms begins in one calendar
year and ends in a second calendar year, payment of any nonqualified deferred
compensation shall be made or commence on the later of (i) the first payroll
date of the second calendar year, or (ii) the first payroll date after the date
that the Release becomes effective and irrevocable in accordance with its terms

 

14.

Entire Agreement. This Agreement, together with the Proprietary Information
Agreement referenced above, constitutes the entire understanding between the
Parties with respect to the subject matter hereof, and supersedes all
negotiations, prior discussions, and preliminary agreements to this Agreement,
including the employment agreement between the Executive and the Company dated
as of October 1, 2018, which agreement the parties acknowledge is hereby
superseded, replaced in its entirety and considered null and void as of the
Effective Date. This Agreement may not be amended except in writing executed by
the Parties.

 

-9-

--------------------------------------------------------------------------------

 

 

15.

Effect on Successors of Interest. This Agreement shall inure to the benefit of
and be binding upon heirs, administrators, executors, successors and assigns of
each of the Parties. Notwithstanding the above, the Executive recognizes and
agrees that his obligation under this Agreement may not be assigned without the
consent of the Company. The Company, however, may assign its rights and
obligations under this Agreement.

 

16.

Counterpart Signatures. This Agreement may be signed in counterparts, each of
which when so executed and delivered shall be an original, but all such
counterparts together shall constitute one and the same instrument. A fully
signed copy, pdf or facsimile copy of this Agreement shall be deemed an
original.

 

17.

Notice. Any notice provided for in this Agreement shall be in writing and shall
be either personally delivered, sent by electronic mail, or sent by reputable
overnight carrier, in each case with proof of receipt, to the recipient. Notices
to the Executive shall be sent to the address of the Executive most recently
provided to the Company. Notices to the Company should be sent to Navidea
Biopharmaceuticals, Inc., 4995 Bradenton Avenue, Suite 240, Dublin, Ohio
43017-3552, Attn: [●] (email: [●]). Any notice under this Agreement will be
deemed to have been given when so delivered, sent or mailed.

 

[signature page follows]

 

-10-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC. EXECUTIVE:                 By: /s/ Michael
Rice                               /s/ Jed A.
Latkin                                                           
Name:     Michael Rice  Jed A Latkin Title:       Chairman of the Board     

 

 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

 

 

 

 

-12-